Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 4, 9, 17 and 20 have been amended. Claims 1-20 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/25/2021 was filed after the mailing date of the Final Rejection on 06/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
For independent claims 1, 9 and 17, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
receiving, by the blockchain node, a third message from the second computing device associated with the beneficiary or the representative of the beneficiary, wherein the third message includes a confirmation that the beneficiary accepts cancellation of the guarantee, and wherein the third message is relayed from the second computing device via a second blockchain network different from the first blockchain network
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oberhauser et al. (U.S. Patent Application Publication 2021/0218720) teaches a letter of credit system (note paragraph [0014]) that synchronizes different distributed ledgers (note paragraph [0049]). However, they fail to teach the subject matter found in the above reasons for allowance.

Chen (U.S. Patent Application Publication 2020/0322175) teaches cross-chain messages between blockchains (note paragraph [0022]). However, they fail to teach the subject matter found in the above reasons for allowance.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J Pearson/Primary Examiner, Art Unit 2438